Decided March 5, 1937.
The verified petition of Sam Spiegel and fifteen other members of the Twenty-fifth Legislative Assembly, plaintiffs, having, in the forenoon of the 5th day of March, 1937, been presented to this court, asking that a writ of injunction issue, directed to H.D. Rolph, Speaker of the House of Representatives, and certain state officers and employees of said House, defendants, restraining said House from further transaction of legislative business at the 1937 session because of the expiration of the 60-day limit provided for by the Constitution, and said officers and employees from doing certain things, it was ordered upon consideration of the petition, that defendants show cause, if any they had, in the courtroom at the Capitol at the hour of 1:30 P.M. on March 5, 1937, why an injunction should not be granted as prayed for therein.
At the hour of 1:30 P.M. court convened, whereupon counsel for the parties argued the matter orally. The court took the matter under advisement and after due consideration ordered that the application for the writ of injunction be denied and the *Page 619 
proceedings dismissed. Associate Justices Stewart, Anderson and Morris concurring; Mr. Justice Angstman "did not agree to the order in its entirety." Mr. Chief Justice Sands dissented in the following words: "In view of the fact that service was not made on the journal officers I do not see how we can make any order to direct them; I however, object to the falsification of the official House records and assent to the opinion on account of lack of jurisdiction of the recording officers."